ChapmanandCutler LLP 111 WestMonroeStreet, Chicago, IL 60603 September 5, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Destra Investment Trust (the “Trust”) (File Nos. 333-167073 and 811-22417) To the Commission: On behalf of the Trust and its series, Destra Dividend Total Return Fund (the “Fund”), electronically transmitted herewith pursuant to Rule 14a-6 under the Securities Exchange Act of 1934 are the preliminary proxy statement, form of proxy and other soliciting materials for the Trust. It is intended that the proxy materials will be released to shareholders of the Fund on or about September 15, 2014.Please call contact the undersigned at (312)845-3484 (e-mail: warren@chapman.com) with any questions or comments regarding this filing. Very truly yours, Chapman and Cutler llp By /s/Morrison C. Warren Morrison C. Warren
